Citation Nr: 1426975	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-23 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability, status-post rotator cuff repair.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Columbia, South Carolina that denied entitlement to a disability rating in excess of 10 percent for the Veteran's left shoulder disability.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

A May 2011 rating decision granted entitlement to a higher, 20 percent rating, effective April 7, 2011.  A June 2012 Board decision granted the 20 percent rating dating back for the entire period on appeal, and then remanded the issue of entitlement to a rating in excess of 20 percent, including so that a new VA examination could be obtained to address any neurological impairment associated with the Veteran's left shoulder disability.  This matter is returned to the Board for further review.

With regard to the issue of entitlement to a TDIU, the Board notes by way of background that during the pendency of the Veteran's left shoulder rating claim on appeal herein, the issue of entitlement to a TDIU was separately adjudicated and denied by way of an unappealed August 2010 rating decision, which decision became final.  The RO again denied TDIU in a May 2013 rating decision and the Veteran asserted in August 2013 that he was entitled to TDIU, reporting that he was dismissed from his employment due to the severity of his left shoulder disability.  In addition, the Board adds that pursuant to the Board's June 2012 remand directive, the Veteran's records from the Social Security Administration (SSA) were recently associated with the claims file, which records show that he was awarded disability in part due to his left shoulder disability (albeit the Board emphasizes that disability determinations made by SSA are not binding on VA).  Therefore, the Board finds that a claim has been raised for entitlement to a TDIU that is related to the rating claim on appeal herein, and the TDIU claim must be remanded with the rating claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (regarding claims for TDIU implicitly raised in the context of rating claims).
In the March 2014 written brief, the Veteran's accredited representative raised the issue of entitlement to service connection for gastroesophageal reflux disease as a result of medication used for his service-connected disabilities.  It was also asserted that service connection is warranted for a back condition and a right shoulder disorder.  As these matters have not yet been adjudicated, they are referred to the agency of original jurisdiction for the appropriate consideration.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A.  Left Shoulder Disability

In June 2012, the Board remanded the Veteran's claim, among other things, so that he could be provided with a new VA examination.  The Board also directed that certain VA treatment records, as well as the Veteran's SSA records, be associated with the claims file.  Pursuant to the Board's remand directives, the Veteran was provided with a new VA examination in July 2012, which addressed the Veteran's neurological symptomatology, and the requested VA treatment records and SSA records were associated with the claims file.

The Board notes, however, that the July 2012 VA examination report did not address the impact of the Veteran's left shoulder disability on his occupational functioning.  The Board emphasizes that the Veteran now claims that he has lost his employment due, in part, to his left shoulder disability.  Therefore, regrettably, the Board finds that another remand is necessary so that a new VA examination may be obtained, including to address the current severity of the Veteran's left shoulder disability and the impact of the Veteran's left shoulder disability and his migraine headaches on his occupational functioning.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

B.  TDIU

Because the Veteran's claim for a TDIU is inextricably intertwined with the Veteran's left shoulder disability rating claim, the Board defers decision on that matter pending the development on the rating claim directed herein.

As noted previously, the RO recently adjudicated the issue of TDIU and referenced documents in the May 2013 decision that are not of record.  Accordingly, the RO should be asked to provide any temporary file, or copies of the contents thereof.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a notice compliant with the VCAA regarding his claim of entitlement to a TDIU.

2. Obtain any temporary file from the agency of original jurisdiction, or copies of the contents thereof. 

3. Obtain VA treatment records that are not yet of record including copies of VA examination reports of February 2013 and March 2013.

4. After the above development has been completed, schedule the Veteran for a new VA examination in connection with his claim for an increased rating for his service-connected left shoulder disability and TDIU.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide information as to the current severity of the service-connected left shoulder disability.

Also, the examiner should address the functional impairment resulting from his service-connected left shoulder disability and his migraine headaches.  

5. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

